PONDER, Judge.
Defendant pled guilty to the violation of La.R.S. 14:62.1, simple burglary of a pharmacy, and the violation of La.R.S. 14:65, simple robbery. On the first charge he received a sentence of nine years at hard labor without benefit of probation, parole or suspension of sentence. On the second charge he received a sentence of three years at hard labor. The sentences are to be served consecutively.
The only assignment of error is that the court imposed an excessive sentence.
We affirm.
In accordance with Code of Criminal Procedure Art. 894.1, the judge cited the undue risk of other crimes in the absence of custodial environment, prior guilty pleas of attempted felony theft and the revocation of probation meted out, conviction of fistic encounter, and a plea of guilty of attempted misdemeanor theft as reasons for sentence. The pre-sentence investigation rendered to the court and considered by it showed a lengthy record both as a juvenile and as an adult. The defendant was armed during the perpetration of the burglary of a pharmacy. He also was equipped with burglary tools. Admittedly, defendant is involved in both traffic and use of drugs.
We agree the offender poses an unusual risk of safety. We agree, too, that there is little support of any hope of effective rehabilitation. We find no abuse of discretion. The sentences are affirmed.
AFFIRMED.